Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an amendment filed 1/19/2021. 
Claims 1, 24, 25, 28, 32, 36, 45, 46 and 49-59 are pending. The instant application claims priority to provisional application 62/773,940 filed 11/30/18. 

Response to Amendments
Applicant’s amendments are sufficient to overcome all previous objections and rejections. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jasmine Whyte.
The application has been amended as follows: 
IN THE CLAIMS:


Cancel claims 1, 24, 25, 28, 32 and 36.

Claim 45. (Currently Amended) A method of treating a hematological cancer in a human subject in need thereof, the method comprising administering to the human subject having the hematological cancer a pharmaceutical composition comprising an anti-tumor effective amount of a population of chimeric antigen receptor (CAR)-modified T cells,
wherein the CAR-modified T cells of the population each comprise a nucleic acid sequence that encodes [[a]] the CAR, wherein the CAR comprises comprising:
at least one extracellular antigen binding domain comprising a CD38 antigen binding domain comprising one of the amino acid sequences selected from the group consisting of the amino acid sequences of SED ID NO: , 22, and 24
at least one linker or spacer domain, at least one transmembrane domain, and at least one intracellular signaling domain,
wherein the nucleic acid sequence comprises a promoter operably linked to the CAR encoding sequence and the CAR has a nucleotide sequence selected from the group consisting of a promoter and comprises SEQ ID NO: 90, 92, 94, 104, and 106 and wherein the CAR-modified T cells of the population are T cells of the human subject, thereby treating the hematological cancer of the human subject.

Claim 53.    (Currently Amended) The method of claim 45, wherein the nucleic acid sequence encoding the CD38 antigen binding domain comprises a nucleic sequence comprising the nucleotide sequence of SEQ ID NO: and 23, 


Conclusion
The amendments were made to match the full length sequences with the sequences of the CD38 antigen binding domain. As well, reference to SEQ ID NO:s is of placeholders so the proper reference was made to the amino acid sequence or the nucleotide sequences. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 6 am- 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARIA MARVICH/Primary Examiner, Art Unit 1633